DETAILED ACTION
Status of Claims
The amendment filed 01/03/2022 has been entered. Claims 1-14 and 19-23 remain pending of which claims 5, 7, and 9 are withdrawn and claims 19-23 are new.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-4, 6, and 10-14 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yi et al. (US 2019/0177238).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 13, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2019/0177238).
Regarding claim 1, Yi discloses thin film ceramics and cermets comprising:
dissolving in ethanol to form an organic solution of lithium propionate (lithium precursor), lanthanum isobutyrate (lanthanum precursor), and zirconium isobutyrate (zirconium precursor) (para 0164);
subsequently this organic solution is aerosolized (para 0164);
combusted (converting the aerosol to solid powders at elevated temperature) (para 0164); and
heating (annealing) to provide the solid electrolyte particles (para 0168).
The resulting solid electrolyte is single phase cubic LLZO (0168). The nanopowder includes particles with a diameter less than or equal to about 500 nm (para 0018), a specific example of about 90 nm (0210). The films are 1-100 µm thick (para 0036) with a specific example of 20-50 µm.
Regarding claim 2, Yi discloses yttrium propionate (para 0013).
Regarding claim 3, Yi discloses the metal precursors were dissolved in ethanol (para 0164), interpreted as being at least an 80% homogeneous solution.
Regarding claim 4, Yi discloses Li6.25Al0.25La3Zr2O12 (para 0163).
Regarding claims 6 and 8, Yi discloses methanol (para 0021).
Regarding claims 13 and 23, Yi discloses flame spray pyrolysis (para 0019).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0177238) in view of Djenadic et al. (Solid State Ionics 2014 49-56) and Lin et al. (US 2017/0179544).
Regarding claim 10, Yi does not teach nitrate precursors.
Djenadic, directed to spray pyrolysis of Al-doped LLZO, teaches lithium, lanthanum, and aluminum nitrates and Zr(C5H7O2)4 (Experimental); however, the zirconium may be envisaged to also be a nitrate since the three other components are nitrates. Nonetheless, Lin teaches salts including lithium, lanthanum, aluminum, and zirconium nitrates (para 0020) may be used to make Al-doped LLZO (para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any of the known precursor salts to make LLZO as long as the salts are soluble in the solvent.
Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0177238).
Regarding claim 11, Yi teaches the nanopowder includes particles with a diameter less than or equal to about 500 nm (para 0018), which overlaps Applicant’s claimed range of 100-3000 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 12, Yi teaches the films are 1-100 µm thick (para 0036), which overlaps Applicant’s claimed range of 5-20 µm. See MPEP 2144.05.
Regarding claim 19 and 20, Yi teaches temperatures of about 700-1700oC, which overlaps Applicant’s claimed range of 500-800oC and about 700oC. See MPEP 2144.05.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0177238) in view of Kitaura et al. (US 2012/0216394).
Regarding claim 14, Yi does not teach an additive from the list recited.
Kitaura, directed to a solid electrolyte battery, teaches LLZO solid electrolytes (para 0052) and a rubbery resin such as styrene-butadiene rubber (para 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have SBR included in the solid electrolyte layer from the viewpoint of flexibility (para 0053). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0177238) in view of Kumar et al. (US WO 01/99215).
Regarding claim 21, Yi does not teach the aerosol is generated with nitrogen.
Kumar, directed to lithium metal oxides, teaches metal oxide solid electrolytes may be produced by the method described including metal precursors soluble in water and alcohol delivered as an aerosol precursor to a laser pyrolysis apparatus (p. 45, line 26-p. 46, line 1). Kumar further teaches a carrier gas can be bubbled through a liquid precursor to facilitate delivery of a desired amount of precursor vapor (p. 11, lines 28-30), wherein the carrier gas may be nitrogen (p. 16, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use nitrogen from the list recited to introduce the reactants to the pyrolysis apparatus.

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723